ITEMID: 001-105084
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: VIDAKOVIC v. SERBIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: András Sajó;David Thór Björgvinsson;Françoise Tulkens;Giorgio Malinverni;Guido Raimondi;Paulo Pinto De Albuquerque
TEXT: 1. The applicant, Mr Nenad Vidaković, is a Serbian national who was born in 1956 and lives in Belgrade.
2. The relevant
3. On 21 June 2002 the applicant left his car in a repair shop, in order to have it mended. The mechanic, employed by the said shop, subsequently caused a traffic accident while driving the applicant’s vehicle.
4. On 24 September 2002 the applicant therefore filed a claim with the Municipal Court (Opštinski sud) in Ivanjica, seeking compensation for the pecuniary damage suffered.
5. On 19 November 2003 the Municipal Court adopted a partial judgment (delimična presuda) in the applicant’s favour. This judgment subsequently became final.
6. On 19 January 2004 the Municipal Court: (i) ruled against the applicant as regards the remainder of his claim; (ii) ordered him to pay the related litigation costs; and (iii) ordered one of the two respondents to cover the applicant’s own litigation costs associated with the partial judgment of 19 November 2003.
7. On 20 April 2004 the District Court (Okružni sud) in Užice quashed this judgment’s rulings under points (i) and (ii), but upheld its order under point (iii).
8. On 27 October 2005 the Municipal Court ruled partly in favour of the applicant.
9. On 20 June 2006 the District Court quashed this judgment on appeal.
10. On 5 November 2008 the Municipal Court again ruled partly in favour of the applicant. In so doing, it ordered the respondents to pay jointly: (i) 45,154 Serbian Dinars (“RSD”) in damages, plus statutory interest as of 20 October 2008; and (ii) RSD 42,377.24 for the litigation costs incurred (i.e. at the time a total of approximately 1,000 Euros, “EUR”, plus statutory interest).
11. On 8 February 2010 the High Court (Viši sud) in Užice, now acting as the competent court of second instance, upheld this judgment on appeal and it thereby became final. There is nothing in the case file that would suggest that the sums awarded to the applicant have not been paid, and the applicant personally has not raised any objections in this respect.
12. On 8 January 2008 the applicant lodged an appeal with the Constitutional Court (Ustavni sud), complaining about the length of the above civil suit.
13. On 22 December 2009 the Constitutional Court held that the applicant had indeed suffered a breach of his “right to a trial within a reasonable time”, and ordered the competent courts to bring the impugned proceedings to a conclusion as soon as possible. The court, additionally, declared that the applicant was entitled to the non-pecuniary damages sought, in accordance with Article 90 of the Constitutional Court Act (see paragraph 23 below).
14. The applicant seems not to have been served with this decision until 26 February 2010.
15. In early March 2010 the applicant’s lawyer filed a request with the Commission for Compensation. In so doing, he relied on the Constitutional Court’s decision, and sought RSD 350,000 in compensation (see paragraph 23, Articles 89 and 90, below).
16. On 12 March 2010 the applicant’s lawyer filed another submission with the Commission for Compensation, specifying that he had made a mistake in his earlier request. The actual amount requested was instead RSD 3,500,000 (at the time approximately EUR 35,000).
17. On 22 June 2010 the applicant personally claimed a total of RSD 8,033,542 (at the time approximately EUR 77,300) on account of the pecuniary and non-pecuniary damage suffered, but offered, simultaneously, to settle for the said RSD 3,500,000.
18. In September 2010 the applicant filed a claim with the Court of First Instance (Osnovni sud) in Požega, specifically its Detached Section (Sudska jedinica) in Ivanjica, noting that he had received no response from the Commission for Compensation which was why he was entitled to bring a separate civil suit in this respect (see paragraph 23, Article 90, below). The applicant sought RSD 4,000,000 (at the time approximately EUR 40,000) for the non-pecuniary damage sustained, plus statutory interest.
19. On 14 October 2010 the Commission for Compensation offered to pay the applicant the sum of RSD 50,000 (at the time approximately EUR 500) for the non-pecuniary damage referred to in the Constitutional Court’s decision.
20. According to the information contained in the case-file, the applicant refused to accept this amount, deeming it insufficient. The applicant further maintained that the Commission for Compensation had not considered his request earlier since it had apparently experienced some staffing issues.
21. Article 32 § 1 provides, inter alia, that everyone shall have the right to a fair hearing before a tribunal in the determination of his rights and obligations.
22. Article 170 provides that a “constitutional appeal may be lodged against individual decisions or actions of State bodies or organisations exercising delegated public powers which violate or deny human or minority rights and freedoms guaranteed by the Constitution, if other legal remedies for their protection have already been exhausted or have not been prescribed.”
23. The relevant provisions of this Act read as follows:
“The decisions of the Constitutional Court shall be final, enforceable and binding.”
“A constitutional appeal may be lodged against an individual decision or an action of a State body or an organisation exercising delegated public powers which violates or denies human or minority rights and freedoms guaranteed by the Constitution, if other legal remedies have already been exhausted or have not been prescribed or where the right to their judicial protection has been excluded by law.
A constitutional appeal may be lodged even if all available remedies have not been exhausted in the event of a breach of an applicant’s right to a trial within a reasonable time.”
“A constitutional appeal may be lodged by any individual who believes that any of his or her human or minority rights or freedoms guaranteed by the Constitution has been violated or denied by an individual decision or an action of a State body or an organisation exercising delegated public powers.”
“A constitutional appeal may be lodged within thirty days of receipt of the individual decision or the date of commission of the actions ... [in question] ...”
“When the Constitutional Court finds that an ... individual decision or action has violated or denied a human or minority right or a freedom guaranteed by the Constitution, it shall annul the ... decision in question or ban the continuation of such action or order the implementation of other specific measures as well as the removal of all adverse consequences within a specified period of time.
The decision of the Constitutional Court accepting a constitutional appeal shall constitute a legal basis for requesting compensation or the removal of other adverse consequences before a competent body, in accordance with the law.”
“... [An applicant who has obtained a Constitutional Court decision in his or her favour] .., may lodge a compensation claim with the Commission for Compensation in order to reach an agreement in respect of the amount ... [of compensation to be awarded] ...
If the Commission for Compensation does not rule favourably in respect of a compensation claim or fails to issue a decision within thirty days from the date of its submission, the applicant may file a civil claim for damages before the competent court. If only partial agreement has been achieved, a civil claim may be filed in respect of the remainder of the amount sought.
The composition and operation of the Commission for Compensation shall be regulated by the Minister of Justice.”
